Case 1:19-cv-02240-CFC Document 36 Filed 05/29/20 Page 1 of 5 PageID #: 1991




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

VOLTERRA SEMICONDUCTOR                     )
LLC,                                       )
                                           )
                   Plaintiff,              )
                                           )   C.A. No. 19-2240 (CFC)
         v.                                )
                                           )
MONOLITHIC POWER SYSTEMS,                  )
INC.,                                      )
                                           )
                   Defendant.              )

                 FISH & RICHARDSON’S
RESPONSE TO DEFENDANT MONOLITHIC POWER SYSTEMS, INC.’S
  REQUEST FOR ORAL ARGUMENT ON ITS MOTION TO DISMISS

      On May 28, 2020, Defendant Monolithic Power Systems, Inc. (“MPS”)

requested oral argument on its pending motion to dismiss, but requested that the

argument be “continued or deferred” until after its motion to disqualify Fish &

Richardson (“Fish”) from representing plaintiff Volterra has been resolved

(D.I. 34). Fish submits this response to that request.

      MPS alleges that “[c]ounsel for Volterra . . . makes unfounded assumptions

about the accused product that may be based on confidential information gained

through its previous representation of MPS.” (D.I. 34 at 1–2.) It does so even

though it knows that (1) Fish has not done any work for MPS since 2012,

(2) nobody at Fish has ever had access to any MPS information about the accused

product, which MPS announced late last year, and (3) no Fish lawyer representing
Case 1:19-cv-02240-CFC Document 36 Filed 05/29/20 Page 2 of 5 PageID #: 1992




Volterra in this case has ever done any work for MPS. This is all set forth in Fish’s

answering brief on MPS’s disqualification motion (D.I. 35). In short, MPS knows

there is no basis for its attack on its opposing counsel.

      Indeed, MPS alleged in its opening brief on its motion to dismiss (D.I. 16)

that the allegations in Volterra’s First Amended Complaint are based on publicly

available information—MPS’s public statements regarding the accused product,

and two YouTube videos describing the structure and operation of the accused

product. As MPS acknowledged, the accused product was recently developed, and

is “a prototype controller mentioned at the APEC 2019 conference.” (D.I. 16 at

12 (emphasis added))

      Finally, MPS does not explain the timing of its request to exclude the Fish

lawyers from being “further involved in the briefing and/or oral argument

regarding the issues in dispute,” which it made only after the briefing had been

completed, other than to delay the progress of this case.

      There is no basis to delay oral argument pending the resolution of the motion

for disqualification.




                                           2
Case 1:19-cv-02240-CFC Document 36 Filed 05/29/20 Page 3 of 5 PageID #: 1993




                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Jack B. Blumenfeld

                                         Jack B. Blumenfeld (#1014)
                                         Megan E. Dellinger (#5739)
                                         Andrew M. Moshos (#6685)
                                         1201 North Market Street
                                         P.O. Box 1347
                                         Wilmington, DE 19899
                                         (302) 658-9200
                                         jblumenfeld@mnat.com
                                         mdellinger@mnat.com
                                         amoshos@mnat.com

                                         Attorneys for Fish & Richardson P.C.

May 29, 2020




                                     3
Case 1:19-cv-02240-CFC Document 36 Filed 05/29/20 Page 4 of 5 PageID #: 1994




                           CERTIFICATE OF SERVICE

      I hereby certify that on May 29, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

      I further certify that I caused copies of the foregoing document to be served

on May 29, 2020, upon the following in the manner indicated:

Karen E. Keller, Esquire                                      VIA ELECTRONIC MAIL
Andrew Russell, Esquire
Nathan R. Hoeschen, Esquire
SHAW KELLER LLP
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendant Monolithic Power
Systems, Inc.

Bob Steinberg, Esquire                                        VIA ELECTRONIC MAIL
Matthew J. Moore, Esquire
LATHAM & WATKINS LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004
Attorneys for Defendant Monolithic Power
Systems, Inc.

Lionel M. Lavenue, Esquire                                    VIA ELECTRONIC MAIL
FINNEGAN, HENDERSON, FARABOW, GARRETT
  & DUNNER, LLP
Two Freedom Square
Reston, VA 20190-5675
Attorneys for Defendant Monolithic Power
Systems, Inc.
Case 1:19-cv-02240-CFC Document 36 Filed 05/29/20 Page 5 of 5 PageID #: 1995




Surendra K. Ravula, Esquire                          VIA ELECTRONIC MAIL
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Attorneys for Defendant Monolithic Power
Systems, Inc.

R. Benjamin Cassady, Esquire                         VIA ELECTRONIC MAIL
FINNEGAN, HENDERSON, FARABOW, GARRETT
  & DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001-4413
Attorneys for Defendant Monolithic Power
Systems, Inc.




                                   /s/ Jack B. Blumenfeld
                                   __________________________
                                   Jack B. Blumenfeld (#1014)




                                      2
